Citation Nr: 9917095	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent schedular 100 percent rating for 
myocarditis with recurrent cardiac arrhythmia associated with 
cardiomyopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1985, when he was retired due to disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously remanded by 
the Board for additional development in March 1997.  

When the case was last before the Board, it was determined 
that the veteran had perfected an appeal on the issue of 
entitlement to a separate compensable evaluation for 
hypertension.  The veteran's contentions in this regard and 
the medical evidence supporting a separate evaluation were 
discussed in the Board's previous remand.  The VA examination 
conducted on remand in February 1998 indeed indicated that 
hypertension was a separate disorder, unrelated to the 
veteran's other heart disabilities.  Accordingly, in its July 
1998 rating action, the RO granted the veteran a separate 
compensable evaluation for hypertension (10 percent) in 
consideration of the February 1998 VA physician's finding 
that the degree to which the veteran had been compliant with 
hypertensive drug therapy was uncertain but that, when he 
took prescribed medication on a consistent basis, his blood 
pressure was controllable.  The veteran had requested a 
separate compensable evaluation and that was provided on 
remand and, accordingly, this was a full grant of the issue 
sought on appeal.  

There is on file a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated on September 1, 1998, which discussed the 
apparent issue of entitlement to the payment of unauthorized 
private medical expenses for medical care provided the 
veteran at the Memorial Hospital in Colorado Springs, 
Colorado, in July 1997.  The veteran also said he wanted an 
RO hearing.  However, there is also on file a report of 
contact dated in March 1999 which indicates that the VA 
medical center had approved payment but that the veteran 
needed to send receipts to the VA medical center.  It is 
unclear whether this issue has been decided to the veteran's 
satisfaction.  There is no formal notification of a decision 
by a VA medical center (VAMC) regarding the payment of 
unauthorized private medical expenses with which to associate 
the veteran's VA Form 9 as an actual notice of disagreement, 
nor is there a statement of the case and substantive appeal.  
This issue is referred back to the RO for any appropriate 
action.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was previously remanded in March 1997 on the basic 
issue of entitlement to an increased evaluation for heart 
disability.  However, the veteran had several clinically 
identified disabilities of the heart and the principal 
purpose for the remand was to carefully evaluate exactly what 
disabilities were service connected and their 
interrelationship with each other.  As mentioned above, the 
veteran is in fact service connected for hypertension as a 
separate compensable disability.  Prior to the Board remand, 
the RO had evaluated the veteran's heart disability solely 
for arrhythmia and this was clearly in error.  A VA 
examination was provided in February 1998, at which time a VA 
cardiologist indicated that the veteran had hypertension, 
severe dilated cardiomyopathy with left ventricular dilation, 
atrial flutter (cardiac arrhythmia) secondary to accessory 
pathway and cardiac tachy dysrhythmia.  However, following 
apparently successful treatment in August 1997 with "radio 
frequency ablation," atrial flutter and cardiac tachy 
dysrhythmia had not recurred.  

Following a careful review of the evidence of record, 
including that most recent examination, the RO 
recharacterized the service-connected disability as 
myocarditis with recurrent cardiac arrhythmia associated with 
cardiomyopathy.  The RO then granted an increased schedular 
evaluation in accordance with the criteria then in effect 
(now superseded) from 30 to 60 percent, effective from the 
date of claim in March 1993, until the veteran's 
hospitalization in July 1997.  

The RO thereafter granted an increased schedular evaluation 
to 100 percent  from the date of that hospitalization (also 
in accordance with the superseded criteria, specifically 
38 C.F.R. § 4.104, Diagnostic Code 7000 for rheumatic heart 
disease) (an analogous rating), which provides such an 
evaluation for active heart disease with ascertainable 
cardiac manifestation, for a period of six months.  The July 
1998 supplemental statement of the case apparently considered 
both old and new criteria but applied the older criteria as 
the greater benefit in accordance with Karnas v. Derwinski, 
1 Vet. App. 308 (1991), since the older criteria allowed that 
100 percent evaluation to continue for a period of six months 
whereas other new criteria for schedular evaluation of heart 
disease allowed such 100 percent evaluations only for three 
months.  

Following the veteran's notification of this rating action, 
he submitted another VA Form 9 in August 1998 which did not 
express any dissatisfaction with older evaluations but which 
disagreed with the most recent rating action only in regards 
to the fact that it denied a total and permanent 100 percent 
rating for heart disability.  

While the most recent July 1998 statement of the case 
provided both old and new criteria for evaluation of heart 
disability, and a comprehensive discussion of the clinical 
findings regarding the veteran's heart, that statement of the 
case did not provide the applicable regulation regarding 
permanent and total disability.  This regulation is nowhere 
found in the schedular criteria for diseases of the heart, 
either old or superseded criteria.  That is, the veteran was 
provided a 100 percent evaluation for his service-connected 
"myocarditis with recurrent cardia arrhythmia associated with 
cardiomyopathy" in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7013-7000 (1997) (now superceded), but that 
rating by analogy to rheumatic heart disease specifically 
notes a 100 percent evaluation is warranted for "active 
disease" with ascertainable cardiac manifestation for a 
period of six months (this rating is in essence a temporary 
total rating, although it may certainly be extended, so long 
as the schedular criteria continue to be manifested).  The 
veteran most recently disagreed with the temporary nature of 
that rating.  

However, that 100 percent evaluation was made effective from 
July 1997 and six months from that rating action would have 
expired at the end of January 1998.  There is no indication, 
however, that any additional or follow-on evaluation of the 
veteran's heart disability has been performed either by 
medical personnel or by adjudication at the RO.  Accordingly, 
the question of whether the veteran is entitled to a 
permanent (or continuing) 100 percent schedular evaluation is 
essentially not ripe for appellate review.  That is, the 
Board cannot decide this question adversely to the veteran 
because he has not been provided the applicable regulation, 
and the Board lacks sufficient recent clinical evidence or 
adjudicatory action to affirm or deny a permanent total 
evaluation.   

38 C.F.R. § 3.340 (1998) provides that total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  Id. at (a).  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  Id. at (b).  


The Board finds it noteworthy that the February 1998 VA 
examination, which provided an excellent medical history of 
the veteran's combined heart disability, noted that the 
veteran had significant congestive heart failure in August 
1997 with marked exertional dyspnea and multiple episodes of 
flutter.  However, he was subsequently transferred to the 
VAMC at Salt Lake City where he underwent radio frequency 
ablation of an accessory pathway which was apparently the 
cause of his recurrent episodes of atrial flutter.  The VA 
cardiologist wrote that the veteran's principal disorder was 
an idiopathic dilated cardiomyopathy with typical 
manifestations of congestive heart failure and objective 
findings on echocardiography and cardiac catheterization of 
the same.  However, he also noted that, following the 
veteran's treatment with radio frequency ablation, he did not 
have any further symptoms of atrial flutter or cardiac tachy 
dysrhythmia.  This seems to have indicated some degree of 
improvement.  On the other hand, this doctor also wrote, 
apparently in accordance with the new criteria for evaluation 
of the heart, that the veteran's exercise tolerance with 
regard to cardiomyopathy and findings of objective data of a 
reduced ejection fraction, most closely corresponded to 
chronic congestive heart failure with a workload of less than 
three Mets.  Such criteria is consistent with the currently 
assigned 100 percent schedular evaluation under several of 
the newly enacted criteria (although, on review of that 
criteria , it appears that the best new criteria for 
analogous rating of the veteran's heart would be Diagnostic 
Code 7020).  

Accordingly, whether or not the veteran is entitled to a 
continuation of his previously assigned 100 percent schedular 
evaluation for his heart disability and/or whether he is 
entitled to a permanent 100 percent evaluation remains to be 
seen and will require additional clinical evaluation.  
Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The veteran should be provided the 
opportunity of submitting any additional 
evidence or argument for consideration 
which he may have.  If he needs 
assistance in securing any particular 
information, the RO should help him.  

2.  Thereafter, the veteran should again 
be scheduled for a complete VA 
cardiovascular examination, preferably by 
the same VA physician who performed his 
most recent such examination in February 
1998 (J. H., M.D.).  The (1) claims 
folder, (2) a complete copy of this 
remand, and (3) a copy of the new 
schedular criteria at 38 C.F.R. § 4.104, 
Diagnostic Codes 7000 through 7020, 
should be provided to the cardiologist 
for review in connection with the 
examination.  After a review of the 
claims folder and this remand, and 
conducting an examination, this 
cardiologist should be requested to 
provide another complete and accurate 
diagnosis of the veteran's heart and 
cardiac disorders.  He should again be 
requested to identify the principal 
disorder identified and describe the 
relationship of that disorder to all 
other disorders found.  He should be 
requested to provide an opinion as to 
which of the new schedular criteria best 
describes the veteran's service-connected 
heart disability and an opinion as to the 
degree or percent of such disability.  
The cardiologist should provide an 
opinion as to whether or not improvement 
demonstrated following the veteran's 
August 1997 radio frequency ablation has 
been sustained.  Finally, the 
cardiologist should be requested to 
express an opinion as to whether or not 
the veteran's collective 
service-connected disability of the heart 
is permanent in nature as that term is 
described above in 38 C.F.R. § 3.340(b).  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should evaluate 
the veteran's entire disability picture 
with respect to service-connected heart 
disability and address the veteran's 
request for a permanent 100 percent 
schedular evaluation.  

If the benefit sought on appeal is granted to the veteran's 
satisfaction, the veteran and his representative should be 
provided with a statement of the case containing adequate 
reasons and bases for the decision, and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



